DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/06/2021 has been entered. Claims 1, 13, 16-17 have been amended and claim 12 has been cancelled. Therefore, claims 1-11 and 13-19 are now pending in the application.

Claim Rejections - 35 USC § 112
Previous rejection of claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph has been withdrawn in light of applicant explanation of REMARK.

Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Carney (US — 2016/0195147 A1) and further in view of discloses Embossed Brake comprising:

a shim (150, [0069], Fig: 15A) having a face surface that is transverse to the bottom surface (Fig: 15A) and
wherein the face surface (150, Fig: 17) is configured to engage with the perimeter surface to mechanically restrain the shim in the recessed portion (FIG. 17 is a cutaway view illustrating a noise damping material filling 150 for the groove 128 in the backside of the back plate of the brake pad 100i as illustrated in FIGS. 11A-11B. [0071]), and 
teaching reference Adams (US - 2007/0295567 A1) discloses Disc Brake Pad Cushion comprising:
an adhesive bond between the backing plate and the shim that retains the shim on the backing plate (In another embodiment shown in FIGS. 3A and 3B, an adhesive 14 can be applied to the surface of arbitrarily shaped cushions 13, 15, [0070-0071], Fig: 3A, 3B).
However, prior art and teaching reference fail to disclose that the shim is made of metal (metal shim) which recited in independent claims 1, 13 and 17. Therefore, independent claims 1, 13 and 17 are allowable. Claims 2-11, 14-16 and 18-19 are also allowable by virtue of their dependencies from claims 1, 13 and 17 accordingly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657